USCA11 Case: 20-14173     Date Filed: 12/01/2021   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14173
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOSE REBOLLEDO-ESTUPINAN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:20-cr-00074-WFJ-AEP-1
                    ____________________
USCA11 Case: 20-14173       Date Filed: 12/01/2021     Page: 2 of 10




2                      Opinion of the Court                20-14173

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Jose Rebolledo-Estupinan challenges the revocation of his
supervised release and the resulting 60-month sentence of impris-
onment. He raises three arguments on appeal. First, the district
court plainly erred in holding him accountable under the terms of
his supervised release after he was deported. Second, the condi-
tions of his supervised release were waived upon his deportation
from the United States. Third, the district court abused its discre-
tion when it applied an upward variance, improperly weighed the
factors under 18 U.S.C. § 3553(a), and gave him a substantively un-
reasonable sentence. On the other hand, the government contends
that he invited any error with respect to the revocation of his su-
pervised release and that his sentence was reasonable.
                                 I.
       In 2005, Rebolledo-Estupinan was convicted of two drug-re-
lated offenses and sentenced to a total of 168 months’ imprison-
ment, a downward variance from the Sentencing Guidelines range,
followed by 5 years on supervised release. In April 2016, he was
released, and his supervised release period commenced. It in-
cluded mandatory conditions such as a prohibition against “com-
mit[ting] another federal, state or local crime” and “illegally pos-
sess[ing] a controlled substance.” It also contained a special condi-
tion of his supervision that “supervision is waived upon deporta-
tion.”
USCA11 Case: 20-14173       Date Filed: 12/01/2021    Page: 3 of 10




20-14173               Opinion of the Court                       3

       In October 2019, American law enforcement officials inter-
cepted and boarded a semi-submersible vessel suspected of smug-
gling drugs in international waters off the coast of Guatemala. The
vessel was subjected to the United States’ jurisdiction, and law en-
forcement found aboard Rebolledo-Estupinan, who served as the
mechanic of the vessel, and three other crew members. The en-
forcement officials’ search of the boat uncovered 100 bales of co-
caine that weighed 2,295 kilograms. In November 2019, Re-
bolledo-Estupinan was sentenced to 240 months’ imprisonment, a
downward variance from the calculated guideline range of 262 to
327 months, to be served consecutively with whatever sentence
was later imposed at the supervised release revocation proceed-
ings.
        In 2020, at the supervised release revocation hearing, Re-
bolledo-Estupinan pled guilty to all three charges set forth in the
revocation petition, and the district court found him guilty. Re-
bolledo-Estupinan argued that he became involved in the drug op-
eration because the individuals who hired him appeared to be
threatening his family. He also stated that he could not find other
work when he was released from prison in 2019. The district court,
considering Rebolledo-Estupinan’s criminal history, his “very so-
phisticated part” of the drug operation, and his use of mechanic
skills that he learned during prison to further the drug operation,
applied a § 3553(a) upward variance and therefore sentenced Re-
bolledo-Estupinan to 60 months’ imprisonment to be served con-
secutively with his sentence for the drug offenses.
USCA11 Case: 20-14173        Date Filed: 12/01/2021      Page: 4 of 10




4                       Opinion of the Court                 20-14173

                                 II.
       Generally, we review a district court’s revocation of super-
vised release for abuse of discretion. United States v. Vandergrift,
754 F.3d 1303, 1307 (11th Cir. 2014). However, when there is no
objection in the district court, we review such issues for plain error.
United States v. Parrish, 427 F.3d 1345, 1347 (11th Cir. 2005) (per
curiam); Fed. R. Crim. P. 52(b). Under plain error review, the de-
fendant has the burden to show that “there is (1) error (2) that is
plain and (3) that affects substantial rights.” United States v. Mon-
roe, 353 F.3d 1346, 1349 (11th Cir. 2003) (internal quotation marks
omitted and alteration adopted). “If all three conditions are met,
an appellate court may then exercise its discretion to notice a for-
feited error, but only if (4) the error seriously affects the fairness,
integrity, or public reputation of judicial proceedings.” Id. (inter-
nal quotation marks omitted and alteration adopted). A defend-
ant’s substantial rights are impacted when the district court’s error
affected the outcome of the proceedings below. United States v.
Flanders, 752 F.3d 1317, 1333 (11th Cir. 2014). “When the explicit
language of a statute or rule does not specifically resolve an issue,
there can be no plain error where there is no precedent from the
Supreme Court or this Court directly resolving it.” United States
v. Kushmaul, 984 F.3d 1359, 1363 (11th Cir. 2021) (per curiam).
        After considering certain factors under 18 U.S.C. § 3553(a), a
district court may revoke a defendant’s supervised release if it finds
by a preponderance of the evidence that the defendant violated the
terms of his release. 18 U.S.C. § 3583(e)(3). The district court may
USCA11 Case: 20-14173        Date Filed: 12/01/2021      Page: 5 of 10




20-14173                Opinion of the Court                         5

require the defendant to serve in prison the entire term of super-
vised release, up to five years for class A felonies, without crediting
him for time that he already served on supervised release. Id. A
mandatory condition of any federal defendant’s supervised release
is that the defendant must not commit further crimes while on re-
lease. Id. § 3583(d).
       Neither we nor the Supreme Court have interpreted the
meaning of “supervision” in the context of whether the conditions
of supervision apply when a judgment states that supervision is
“waived” upon deportation. However, we have held that, if the
provisions of supervised release require a defendant to remain out-
side the United States, the district court cannot toll the defendant’s
conditions of release while the defendant is outside the country be-
cause “a defendant [cannot] be excluded from the United States as
a condition of supervised release while, at the same time . . . all
conditions of supervised release [are] suspended for the duration of
that exclusion.” United States v. Okoko, 365 F.3d 962, 966 (11th
Cir. 2004) (emphasis in original).
       On appeal, Rebolledo-Estupinan argues that the language of
his 2005 judgment shows that he was not subject to the conditions
of his release post-deportation. He admits that he committed the
offenses of which he is accused, but he contends that: the district
court “waived” his supervision upon his deportation. To “waive”
something means to not enforce it; and thus, he was not subject to
the conditions of his supervised release after he was deported. He
acknowledges that his claim will be reviewed for plain error but
USCA11 Case: 20-14173        Date Filed: 12/01/2021      Page: 6 of 10




6                       Opinion of the Court                 20-14173

contends that the district court plainly erred based on the language
of the judgment. He contends that this error impacted his substan-
tial rights because he received a five-year prison sentence as a result
and that this unnecessary deprivation of liberty satisfies the plain
error requirement that an error undermines the fairness or integ-
rity of the process.
       Upon review, Rebolledo-Estupinan’s claim fails because he
has not shown that the district court erred or that any error was
plain. The judgment itself does not make it plain that “supervision
waived upon deportation” meant both that (1) the terms of Re-
bolledo-Estupinan’s supervision were waived, not just the act of
supervising him, and (2) the waiver included all of the conditions
of release, including those made mandatory by statute, such as the
bar on committing further crimes. Because neither the Supreme
Court nor we have stated that “supervision” in this context in-
cludes all of the conditions of supervision and that such a clause
waives all other terms of release, the district court did not plainly
err.
                                  II.
       We review a sentence’s reasonableness for abuse of discre-
tion, regardless of whether that sentence falls inside or outside of
the guideline range. Gall v. United States, 552 U.S. 38, 51 (2007).
“The party challenging a sentence has the burden of showing that
the sentence is unreasonable in light of the entire record, the
§ 3553(a) factors, and the substantial deference afforded sentencing
courts.” United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.
USCA11 Case: 20-14173        Date Filed: 12/01/2021      Page: 7 of 10




20-14173                Opinion of the Court                         7

2010). Under this standard, we may affirm a sentence even though
we would have imposed a different sentence had we been in the
district court’s position. United States v. Irey, 612 F.3d 1160, 1189
(11th Cir. 2010) (en banc).
        A sentence is substantively unreasonable only when the dis-
trict court “(1) fails to afford consideration to relevant factors that
were due significant weight, (2) gives significant weight to an im-
proper or irrelevant factor, or (3) commits a clear error of judg-
ment in considering the proper factors.” United States v. Taylor,
997 F.3d 1348, 1355 (11th Cir. 2021) (per curiam). We “commit[]
to the sound discretion of the district court the weight to be ac-
corded to each § 3553(a) factor,” United States v. Perkins, 787 F.3d
1329, 1342 (11th Cir. 2015), and the district court is “permitted to
attach great weight to one factor over others,” United States v. Ri-
ley, 995 F.3d 1272, 1279 (11th Cir. 2021) (internal quotation marks
omitted).
       We will vacate a district court’s sentence “only if we are left
with the ‘definite and firm’ conviction that the district court com-
mitted a clear error of judgment in weighing the § 3553(a) factors
by arriving at a sentence that is outside the range of reasonable sen-
tences dictated by the facts of the case.” United States v. Goldman,
953 F.3d 1213, 1222 (11th Cir. 2020) (quoting Irey, 612 F.3d at
1190). “We do not presume that a sentence outside the guideline
range is unreasonable and must give due deference to the district
court’s decision that the § 3553(a) factors, as a whole, justify the
extent of the variance.” Id.
USCA11 Case: 20-14173         Date Filed: 12/01/2021     Page: 8 of 10




8                       Opinion of the Court                  20-14173

       Section § 3553(a)’s “overarching” instruction to sentencing
courts is that any sentence, whether within the Guidelines range or
through a variance, must be sufficient but not greater than neces-
sary to comply with the purposes listed in § 3553(a)(2). Kimbrough
v. United States, 552 U.S. 85, 101 (2007); see also Gall, 552 U.S. at
51 (stating that whether a sentence falls inside or outside the Guide-
lines range, the district court must consider the § 3553(a) factors).
When imposing a sentence upon revocation of supervised release,
the district court considers the following § 3553(a) factors: the na-
ture and circumstances of the offense; the defendant’s history and
characteristics; the sentences available and relevant sentencing
range; the need to deter criminal conduct, protect the public, pro-
vide the defendant with training or other correctional treatment,
avoid disparities between defendants, and provide for restitution;
and any pertinent policy statements. 18 U.S.C. §§ 3583(e)(3),
3553(a)(1), (a)(2)(B)–(D), (a)(4)–(7). The district court is not re-
quired to explicitly address each of the § 3553(a) factors or all of the
mitigating evidence. United States v. Amedeo, 487 F.3d 823, 833
(11th Cir. 2007).
        Rebolledo-Estupinan argues that the district court abused its
discretion by committing a clear error of judgment in weighing cer-
tain 18 U.S.C. § 3553(a) factors, resulting in a substantively unrea-
sonable sentence. He further asserts that it gave too much weight
to his being a mechanic on the boat where he was found, receiving
training on trucks and engines, participating in two offenses with
large amounts of illegal drugs, and illegally possessing a cell phone
USCA11 Case: 20-14173        Date Filed: 12/01/2021      Page: 9 of 10




20-14173                Opinion of the Court                         9

while he was in prison. He states that the district court failed to
consider the totality of the circumstances such as his overall good
behavior in prison, taking classes while incarcerated, and cooperat-
ing with the prosecution.
        The district court did not abuse its discretion and impose a
substantively unreasonable sentence when it varied upward from
the guideline range because the court did not fail to consider rele-
vant factors, did not give significant weight to an improper factor,
and did not clearly err in considering proper factors. Taylor, 997
F.3d at 1355. In determining that the guideline range was not suf-
ficient, the court considered several § 3553(a) factors, including the
seriousness of the offense, which involved a substantial amount of
drugs, and his failure to be deterred by his original sentence that
had been the result of a downward variance.
        Although Rebolledo-Estupinan contends that, in discussing
his cell phone infraction while in prison, the district court failed to
weigh that fact in light of other mitigating evidence, such as taking
classes while incarcerated, the district court was not required to
discuss all the mitigating evidence at the hearing. See Amedeo, 487
F.3d at 833. Further, contrary to his arguments on appeal, the dis-
trict court was entitled to consider his role in the offense as the
ship’s mechanic and the use of his special skills during the offense
as part of its evaluation of the relevant § 3553(a) factors. Tome, 611
F.3d at 1378. Finally, although Rebolledo-Estupinan argues that he
committed his crimes out of fear of violence, there is no record ev-
idence to support that proposition. Accordingly, we affirm.
USCA11 Case: 20-14173   Date Filed: 12/01/2021   Page: 10 of 10




10                 Opinion of the Court              20-14173

      AFFIRMED.